DETAILED ACTION

Applicants’ response filed 6/24/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. 
Prior rejections are maintained in view of remarks made herein. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 6/24/2022 have been fully considered but they are not persuasive.

	Applicants contend the prior arts do not teach or suggest, “…obtaining a payload to be transmitted; partitioning the payload into a sequence of two or more payload sections; for each respective payload section in the sequence of two or more payload sections: deriving redundancy check information corresponding only to respective payload section.” Emphasis in original. The Examiner respectfully disagrees and would like to point out that Hong substantially teaches to derive redundancy for each respective payload section. For example, Hong teaches (i.e., Figure 4, below and paragraphs 0062-0064) to divide/partition the payload into various sections and then to encode each of the respective payload sections. 

    PNG
    media_image1.png
    429
    824
    media_image1.png
    Greyscale

The Examiner would like to point out that the redundancy/encoding is performed for only that section of the partition. In other words, encoder 28-1 encodes those specific bits that are fed to it whereas encoders 28-2 and 28-3 encode only those respective bits that are fed to them respectively. Therefore Hong substantially teaches, under broadest reasonable interpretation guidelines, to derive redundancy check information (i.e., encoding) corresponding to only that respective payload section as stated in the claims of the present application. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts. Applicants are encouraged to review all claims and formulate claim language that clearly defines the novelty of the application in a manner that distinguishes over the prior arts. If Applicants believe that an interview with the Examiner might advance prosecution, then they are welcome to contact the Examiner with proposed amendments for a discussion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112